70 F.3d 1278
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alfredo J. GORIA, Plaintiff-Appellant,v.F/V CAPT. MILLIONS III, and her machinery, boilers, engines,equipment, and appurtenances, In Rem;  Capt. Millions III,Inc.;  Hue Nu Ton;  Tuan Huynh;  John Does 1-10;  Jane Does1-10;  Doe Partnerships 1-10;  Doe Corporations 1-10;  andDoe Entities 10-10;  Defendants-Appellees.
No. 94-15813.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1995.*Decided Nov. 20, 1995.

Before:  HUG, THOMPSON, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
We AFFIRM substantially for the reasons given by the district court in its findings of facts and conclusions of law.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3